Title: To James Madison from Lafayette, 26 September 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 26h September 1810
I Have Had Lately the pleasure to Write By Gnl. Armstrong, But Cannot let the Homer depart Without Repeating a tender of My Grateful friendship. My Last did inform You that I Had Received Your kind Letters 18h and 19h May, But that No Answer to My Long triplicate By the John Adams Had Come to Hand. I Have Since Got the Nine patents delivered By Mr. parish Himself. The Homer Brought Me a Very obliging Letter from Captain fenwick, intrusted to Mr. Miller, July 25h. He Gives me the Louisiana intelligence in His power. He Has a High Opinion of the Unimproved Land at pointe Coupee, from 15 to 30 dollars an Acre. The Canal Carondelet Business Goes Very Slowly Which I Lament Both on public Account and for My own Concerns So Much depending Upon it. But Nothing is Said of the Location Near the City, its Extent, Situation, present and future Value. Those particulars I Mention to Let You know the Actual State of My information. I am Sure, My dear friend, that, Had You Received Mr. duplantier’s Answer to Your Letter and Mine, the Homer Would Have Brought me a Letter from You in the Government dispatches.
I Have Had only one Conversation With Mr. david parish, the only Man in Europe who is Likely to take or Manage an Arrangement on My American Lands. I found Him Very friendly disposed, But Not knowing How, Untill the titles and documents are Completed, We Can frame a plan to be Submitted to Your Approbation. I would Be Very Sorry to over Rate the Value of the Lands But think it Will Be proper that the Estimation Comes Up to present Reality and Approaching prospects. We Shall together See My Excellent friend Mr. parker. I fear the Speedy departure of Mr. Miller will not permit me Any longer to Avail Myself of that Opportunity.
You Will find in the public dispatches as Much intelligence as I Might Give. The Verbal one By General Armstrong Cannot fail to Be More Extensive and particular. The Repeal of the decrees of Milan And Berlin, the last letter of M. de Cadore and the Verbal Explanation Given to it are, I am Happy to See, So Many Steps on the Good Road. I Had Expected Great Britain Would follow the Example. But Unless Subsequent Communications to Mr. pinckney are Very different from the Answer Confidentially imparted to me I dont See there Any Sign of a disposition More Yielding than that Which Had Been thought deserving the Nonintercourse Measures.
General Armstrong Will tell You How it Has Been thought We Might Avail ourselves of the Election of a prince Royal of Sweden Whom, Some Years Ago, when He Was on the point to Embark for America, I Had taken Much pleasure to introduce to You. His Respect and Attachment for the United States Have at all times of our friendly intercourse Been Expressed to me. He Cannot But Be a planet in the System of His Omnipotent Ally. But I much depend on His personal dispositions.
It Would Be Very kind to me, My dear Sir, to inform our Excellent and Now Retired friend Jefferson of the Opportunities to let me Hear from Him. All My letters to Monticelo are Unanswered. I Happily Know that He is well. With the Most Affectionate Respect I am Your old Grateful friend
Lafayette
Mr. Russel Will Have the Goodness to put this Letter in His dispatches, through Him, in the Same Way, I Beg You to write.
